                                            UNITED STATES DISTRICT COURT
                                     FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                                                 CHARLOTTE DIVISION

                  JOBBIE FLOWERS,

                                      Plaintiff,

                           v.                                           Civil Action No. 3:20-CV-517-RJC-DCK

                  ELECTROLUX NORTH AMERICA, INC.,

                                      Defendant.


                                                   Declaration of Brenda Simpson

                          I, Brenda Simpson, state that the facts set forth below are true and correct to the best of my

                 knowledge, information, and belief, and if called to do so, could testify truthfully thereto:

                          1.     In 2019, I was employed by Electrolux North America, Inc. as Director of IT

                 Operations, and after February 2019, as Senior Director of IT Operations and Service Delivery.

                          2.     During this time, Kopal Rawat held the position of Application Development and

                 Support Manager and reported directly to me. Jobbie Flowers held the position of “Team Lead,

                 Application Support” and reported directly to Rawat.

                          3.     During 2017 and 2018, when I was Flowers’ direct manager, I frequently observed

                 problems with Flowers’ work performance. Specifically, Flowers failed to keep me informed of

                 what he was working on. He often worked on tasks in a different order than I had instructed and

                 failed to complete tasks within the assigned deadline. This would result in work projects not being

                 completed on time. These issues were distinct from problems with Flowers’ behavior that I

                 observed during this time (which included him expressing frustration when being questioned about

                 his work, raising his voice, and speaking in a negative, sarcastic tone with fellow team members).




                                                                    1
                         Case 3:20-cv-00517-RJC-DCK Document 13-8 Filed 06/30/21 Page 1 of 2
Classified as Internal
                          4.     The problems with both Flowers’ behavior and his work performance that Rawat

                 reported to me during 2019 and early 2020 were consistent with the problems I personally observed

                 when I was Flowers’ direct manager.

                          5.     Naomi Sinclair, Kopal Rawat, and I collectively made the decision to terminate

                 Flowers employment on January 22, 2020. If one of the three of us had disagreed with the other

                 two regarding that decision, Flowers’ employment would not have been terminated at that time.

                          I declare under penalty of perjury that the foregoing is true and correct.



                 Executed on June _25, 2021.



                                                                 ____________________________________
                                                                 Brenda Simpson




                                                        2
                         Case 3:20-cv-00517-RJC-DCK Document 13-8 Filed 06/30/21 Page 2 of 2
Classified as Internal
